Citation Nr: 1233139	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for upper back pain associated with scapulocostal syndrome.

2.  Entitlement to service connection for a disability manifested as neck pain.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2006, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) at his local RO.  A transcript of the hearing is of record.  During the pendency of this appeal, the VLJ that conducted the November 2006 hearing retired from the Board.  In September 2011, the Veteran was afforded the opportunity to have an additional hearing; however, he declined.  As such, the Board will proceed with the consideration of his case.  

In a January 2010 decision, the Board denied service connection for upper back pain associated with scapulocostal syndrome, and a disability manifested as neck pain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 order, the Court granted the parties' joint motion for remand and remanded the case for compliance with the terms of the joint motion.
 
In February 2012, the Board requested an opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2012.  In April 2012, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.

In June and August 2002, the Veteran, through his attorney, submitted additional argument and evidence in support of his claim without a waiver of initial RO consideration.  However, as the claims are being granted, the Board may properly consider the evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

The Board also notes that the Veteran was denied entitlement to service connection for a back condition in March 1975 and September 1977 rating decisions.  In adjudicating the Veteran's current claim, it is noted that the Veteran is now diagnosed with scapulocostal syndrome (in addition to mild arthritis of the thoracic and cervical spine).  This represents a new diagnosis and, therefore, new and material evidence is not necessary to consider this claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  

Additionally, the Board notes that the Veteran made several references throughout the appeal with regard to a claim for clear and unmistakable error with respect to his claim of service connection for upper back pain.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   The Board emphasizes that its determination below is limited to the Veteran's entitlement to underlying benefit and reflects no determination of fact as to the propriety of the last final determination or the proper effective date for the benefit granted herein.  Thus, the claims are not inextricably intertwined and there is no prejudice to the Veteran in adjudicating his claim on appeal, which is completely granted below.  See Canady v. Nicholson, 22 Vet. App. 393 (2006).  


FINDINGS OF FACT

1.  Chronic upper back pain diagnosed as scapulocostal syndrome was incurred in service.

2.  Cervical spondylosis was incurred in service.



CONCLUSIONS OF LAW

1.  Scapulocostal syndrome was incurred as a result of service.  38 U.S.C.A. §§ 1111, 1110, 1154(b), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011). 

2.  Cervical spondylosis was incurred as a result of service.  38 U.S.C.A. §§ 1111, 1110, 1154(b), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for upper back and neck disabilities, respectively diagnosed as scapulocostal syndrome and cervical spondylosis.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post-service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the service member or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

An August 1973 service treatment record shows a vague complaint of left-sided tenderness after a fall onto some rocks.  A treatment noted dated in September 1973 reflects a complaint of upper middle back pain following an injury during field maneuvers three weeks prior.  The Veteran reported that the pain traveled from his thoracic vertebra (T5-6 midline) into his scapula.  He was diagnosed with a probable contused back.  The service records show no further complaint of back pain until August 1974, at which time the Veteran was treated for a three-week history of low back pain since packing up a car.  X-rays were normal and he was initially diagnosed with muscle strain.  However, on further physical examination he had localized tenderness at the upper middle scapular area.  The clinical impression was scapulocostal syndrome.  

In September 1974, he complained of swelling in his back located between his shoulder blades, and on the right side of his shoulder, unchanged from complaints in August 1974.  He reported that his pain was aggravated by long hikes with his pack.  X-rays were normal but edema was noted on examination.  The Veteran was diagnosed with a muscle strain in October 1974, after reporting that the pain in the center of his back had continued without any relief from his medications.  Treatment records dated throughout November 1974 show unresolved intermittent back and interscapular muscular pain.  The clinical impressions included possible bone bruise, rule out scapulocostal syndrome, and back strain.  X-rays were negative.  The Veteran's separation examination in December 1974 resulted in a diagnosis of 'scapulocortal syndrome asymptomatic when not stressed.'  No other pertinent abnormalities were noted at separation from service.

Post-service VA and private medical records show that an x-ray of the cervical spine conducted in September 1986 was unremarkable.  A chest x-ray in October 1986 revealed radiopacities from an old injury overlying the soft tissues around the scapula and right shoulder.  On the left, there were three radiopacities compatible with an old injury.  VA treatment records dated in July 1998 include x-rays studies showing mild arthritis of the thoracic spine.  VA treatment records dated from July 2002 document complaints of chronic neck and back pain diagnosed as cervicalgia and lumbago.  These records also reflect the Veteran's reported history of having fallen off of a cliff in service with chronic neck and upper back pain since that time.  MRI studies performed in November 2002 showed mild spinal canal stenosis C2-3 to C4-5, with mild degenerative disc disease in the lower thoracic and upper lumbar spine.  He was diagnosed with cervical spondylosis with intermittent muscle spasms in March 2006 and with cervical radiculitis in May 2006.  

The Veteran also received medical treatment for his neck and upper back complaints between 2005 and 2006 from Dr. Cobb, a private physician.  Dr. Cobb's medical records reflect various diagnoses that include, but are not limited to: hypertrophy of the uncinate process of C5-6 with minimal foraminal narrowing bilaterally, cervical spondylosis with intermittent muscle spasms, and cervical radiculitis.  Dr. Cobb's medical records dated in April 2005, March 2006 and May 2006 indicate that the date of onset or injury was in 1974.  

The Veteran was afforded a VA spine examination in December 2008.  A VA nurse practitioner performed a physical examination of the Veteran's spine, including x-ray studies, and determined that his current diagnosis was arthritis of the cervical and lumbar spine.  She opined that this arthritis was less likely related to his in-service injuries and more likely related to time and aging.  

In February 2012, the Board sought an expert medical opinion regarding whether it is at least as likely as not that any joint, muscle, or nerve condition(s) affecting the upper back and the neck/cervical spine are etiologically related to the Veteran's service; or had onset during service; or manifested within one year of discharge.  

In a medical opinion received in March 2012, the specialist indicated that he had reviewed all of the information in the claims file.  He opined that it is at least as likely as not that the Veteran currently suffers from pain in the upper thoracic muscles consistent with the diagnosis of scapulocostal syndrome and it also is at least as likely as not that it is related to his military service.  The rationale was that there is clear documentation of the injury in service; records of complaints of such symptoms; the discharge examination confirms the diagnosis, although it was stated that it is stable without stress; and the Veteran gives a history that his symptoms have continued to this day.  

The specialist further opined that it is less likely than not that the Veteran has degenerative arthritis in the cervical or thoracic spine (or any right upper extremity nerve impairment) that is caused or aggravated to his scapulocostal syndrome.  In brief, the rationale was that a muscle strain, such as scapulocostal syndrome, does not scientifically cause arthritic changes nor does it anatomically cause neurologic problems in the upper extremities.  In addition, it is over 40 years since the Veteran left military service and it is not unusual to now find x-ray evidence of arthritic changes throughout his spine.  These are more likely related to age and not due to the injury in service or the scapulocostal syndrome.  Acromioclavicular degenerative changes are also very common as one ages and are not likely to be caused by the scapulocostal syndrome.  The specialist did not specifically opine as to whether a current cervical spine disorder is etiologically related to the Veteran's service.

In a private medical opinion dated in July 2012, a physician's assistant and a physician (Dr. Sledge) indicated that the Veteran had been treated at their office many years ago for neck pain and was found to have mild spondylosis at the C5-C6 level.  The clinicians indicated that they had reviewed the Veteran's service records and determined that the Veteran's scapulocostal syndrome and neck pain dated back to his service injury.  The rationale essentially was the nature and chronicity of the Veteran's upper back and neck pain complaints in service, and the chronicity of his symptoms thereafter.

Based on review of the evidence, the Board finds that service connection is warranted for the claimed upper back and neck disabilities.  At the outset, the Board notes that a current upper back disability has been established as scapulocostal syndrome.  A current neck disability has been established as cervical spondylosis.  Spondylosis is also known as osteoarthritis.  See http://www.nlm.nih.gov/medlineplus/ency/article/000436.htm; see also http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2697338/.  Further, the service records document an upper back injury and diagnosis of scapulocostal syndrome in service.  While the service records do not document a specific neck injury, the Veteran competently reports that he experienced neck pain following his fall onto the rocks.  Thus, an in-service injury/event is established.  As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  

The Veteran has competently and credibly reported a continuity of upper back and neck symptoms subsequent to discharge from service.  In its role as a finder of fact, the Board finds his lay account is both competent and credible.  The Board further finds that competent medical evidence of record establish a causal nexus exists between the upper back and neck injury in service and the current scapulocostal syndrome and cervical spondylosis.  Of note, a VHA specialist has opined that the Veteran's current scapulocostal syndrome was incurred in service.  The private medical opinions from Dr. Cobb, while less probative, also suggest that the Veteran's current scapulocostal syndrome manifested as early as 1974 (i.e. during service).  With respect to the current neck disability (i.e. cervical spondylosis/cervical arthritis), the private medical opinion from Dr. Sledge supports a finding that the Veteran's current neck problem (diagnosed as cervical spondylosis) is casually related to his injury in service.  This medical opinion is based on a review of the Veteran's service treatment records and his post-service medical history, the clinicians' medical expertise, and their physical examinations of the Veteran over the course of treatment.  The positive medical opinions in support of the claims are both competent and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The private medical opinion from Dr. Cobb, though less probative, also suggests that the Veteran's current neck problems manifested as early as 1974 (i.e. during service).  Given the evidence that the Veteran suffered an injury during service with resulting upper back and neck pain, his competent and credible lay testimony of continued upper back and neck symptoms after service, and the favorable medical opinions-the preponderance of evidence is in favor of the claims.  As such, service connection for upper back pain associated with scapulocostal syndrome and for neck pain associated with cervical spondylosis is also granted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for scapulocostal syndrome is granted subject to the law and regulations governing payment of monetary benefits.

Service connection for cervical spondylosis is granted subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


